DETAILED ACTION
Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 5 and 9 have been amended.  Claims 1-20 are currently pending, and Examiner’s response to Applicant’s amendment and arguments have been addressed at the end of this Final Office Action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Note: In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 1-11 & 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over JIN (US 20130127344) in view of KERSTENS (US 20130249422).
Regarding Claim 1, 
	Jin discloses:
A current sharing driver comprising: a first current control device configured to control current to a first string of LEDs connected in parallel with a second string of LEDs; and a voltage measurement device coupled to the first string of LEDs and the second string of LEDs (Abstract and Summary, Figs. 1-9, [0035] FIG. 3 is a circuit diagram of a first embodiment of an adaptive switch mode LED driver 300. The embodiment comprises boost converter 301 driving one or more parallel LED channels. In each LED channel, LED string 302 is coupled in series with an LDO 304 for regulating current through LED string 302. Each LED string 302 and LDO 304 are also both coupled in series with PWM switch QP (e.g., an NMOS transistor) for controlling the current in LED string 302. Luminance controller 310 controls the luminance output of each LED channel independently by controlling PWM switches QP via control signals 308, and by controlling LDOs 304 via control signals 309 and digital-to-analog converters (DACs) 307. The LDOs 304 output feedback control signal 315 to luminous controller 310 via multiplexer 311 and ADC 313. Luminance controller 310 also outputs control signal 314 to boost converter 301 for controlling Vboost voltage 312. Although FIG. 3 illustrates only three LED channels, LED driver 300 can include any number of LED strings 302 and corresponding control/regulation circuitry, [0055], LDO 504 additionally includes a comparator 506 that compares the voltage output 551 of op-amp 306 to a reference voltage 553 and outputs the resulting signal to the multiplexer 311, see also Fig. 3 depicted below, wherein luminance controller 310 and/or LDO 304/504 acts as a voltage measurement device via Vsense and also controls current via transistor Q, [0036-0045] and [0055-0064]).

    PNG
    media_image1.png
    683
    933
    media_image1.png
    Greyscale

Although Jin discloses a voltage measurement device configured to control the first current control device, and controlling the current in response to voltage of each string with a reference voltage Vref, it may not explicitly disclose controlling the first current control device in response to a comparison between a first voltage measurement of the first string of LEDs and a second voltage measurement of the second string of LEDs.
Nonetheless, Kerstens in the same field of endeavor of current control circuits, specifically discloses a comparison between a first voltage measurement of the first string of LEDs and a second voltage measurement of the second string of LEDs (Figs 9-13; [0052] FIG. 12 illustrates an embodiment of a method 650 of controlling current through LED strings connected in parallel.  Determining if the first LED string has the largest forward voltage or the second LED string has the largest forward voltage may include comparing output signals, such as the forward voltage, of the first LED string and the second LED string, [0054] The first current through the first LED string is controlled such that the first current through the first LED string mirrors the second current through the second LED string when the second LED string has the largest forward voltage. In block 684, the second current through the second LED string is controlled such that the second current through the second LED string mirrors the first current through the first LED string in response to a forward voltage of the second LED string dropping below a forward voltage of the first LED string, see also [0041-0043]).
Thus, it would have been obvious to one of ordinary skill in the art, before the effective
filing date of the invention, to modify controlling the first current control device based on the Vsense and Vref in Jin to incorporate a comparison between a first voltage measurement of the first string of LEDs and a second voltage measurement of the second string of LEDs as taught by Kerstens.  One of ordinary skill in the art would have been motivated to include controlling the current control device in response to a comparison between the voltages of each LED string, for the optimized benefit that “the currents through the first LED string and the second LED string are balanced.”  (Kerstens; [0053]).

Regarding Claim 2, 
Modified Jin discloses the current sharing driver of claim 1, Jin further comprising: a second current control device configured to control current to the second string of LEDs; and a second voltage measurement device coupled to the first string of LEDs and the second string of LEDs and configured to control the second current control device in response to measurements from the first string of LEDs ([0035] FIG. 3 is a circuit diagram of a first embodiment of an adaptive switch mode LED driver 300. The embodiment comprises boost converter 301 driving one or more parallel LED channels. In each LED channel, LED string 302 is coupled in series with an LDO 304 for regulating current through LED string 302. LED string 302 and LDO 304 are also both coupled in series with PWM switch QP (e.g., an NMOS transistor) for controlling the on-times and off-times of the LEDs in LED string 302. Luminance controller 310 controls the luminance output of each LED channel independently by controlling PWM switches QP via control signals 308, and by controlling LDOs 304 via control signals 309 and digital-to-analog converters (DACs) 307. The LDOs 304 output feedback control signal 315 to luminous controller 310 via multiplexer 311 and ADC 313. Luminance controller 310 also outputs control signal 314 to boost converter 301 for controlling Vboost voltage 312. Although FIG. 3 illustrates only three LED channels, LED driver 300 can include any number of LED strings 302 and corresponding control/regulation circuitry, see also [0036-0045] and [0055-0064]).

Regarding Claim 3, 
Modified Jin discloses the current sharing driver of claim 2, Jin further comprising: wherein each of the first and second current control devices comprise one or more of: a Bipolar Junction Transistor (BJT); a MOSFET; a junction gate field-effect transistor (JFET); or an insulated gate field effect transistor (IGFET) ([0008] Each channel controller 115 comprises a PWM transistor 103 coupled in series with a Linear Drop Out regulator (LDO) 104. LDO 104 ensures that the peak current in LED string 102 is regulated to a fixed level. The peak current level is normally set to the same value as indicated by signal 108 for all LED channels by LDO reference controller 107. PWM transistor 103 controls the brightness of LED string 102 according to a Pulse Width Modulated (PWM) duty cycle. The brightness is set independently for each LED channel by luminance control signals 111 from luminance controller 109 that adjusts the PWM duty cycle according to the set brightness, [0035] LED string 302 and LDO 304 are also both coupled in series with PWM switch QP (e.g., an NMOS transistor), wherein the PWM transistor is considered any voltage-controlled transistor, MOSFET or JFET).

Regarding Claim 4, 
Modified Jin discloses the current sharing driver of claim 2, Jin further comprising: wherein each of the first and second voltage measurement devices comprise: a comparator and an op-amp ([0055] LDO 504 additionally includes a comparator 506 that compares the output 551 of op-amp 306 to a reference voltage 553 and outputs the resulting signal to the multiplexer 311. In other alternative embodiments, input 551 to comparator 506 can be coupled to the drain or source of LDO transistor QL instead of to the output of op-amp 306, see also [0066-0068]).

Regarding Claim 5, 
Jin discloses: A current sharing driver comprising: a plurality of strings of LEDs coupled in parallel; a current control device coupled in series with one of the plurality of strings of LEDs, and configured to control the current to the one of the plurality of strings of LEDs; and a voltage measurement device coupled to each of the plurality of strings of LEDs and configured to control the current control device in response to measurements from each of the plurality of strings of LEDs ([0035] FIG. 3 is a circuit diagram of a first embodiment of an adaptive switch mode LED driver 300. The embodiment comprises boost converter 301 driving one or more parallel LED channels. In each LED channel, LED string 302 is coupled in series with an LDO 304 for regulating current through LED string 302. LED string 302 and LDO 304 are also both coupled in series with PWM switch QP (e.g., an NMOS transistor) for controlling the on-times and off-times of the LEDs in LED string 302. Luminance controller 310 controls the luminance output of each LED channel independently by controlling PWM switches QP via control signals 308, and by controlling LDOs 304 via control signals 309 and digital-to-analog converters (DACs) 307. The LDOs 304 output feedback control signal 315 to luminous controller 310 via multiplexer 311 and ADC 313. Luminance controller 310 also outputs control signal 314 to boost converter 301 for controlling Vboost voltage 312. Although FIG. 3 illustrates only three LED channels, LED driver 300 can include any number of LED strings 302 and corresponding control/regulation circuitry, see also [0036-0064]).
The term “relative voltage measurements” does not require measuring and comparing voltages of the first and second LED string with respect to each other.  Nonetheless, although Jin discloses a voltage measurement device configured to control the first current control device, including relative voltage measurements of each LED string with respect to a reference voltage, for purposes of compact prosecution, under a more narrow interpretation of “relative voltage measurements” it may not explicitly disclose controlling the first current control device in response to relative voltage measurements from each of the plurality of strings of LEDs, in other words, Jin may not disclose relative voltage measurements with respect to between a first voltage measurement of the first string of LEDs and a second voltage measurement of the second string of LEDs.
Nonetheless, Kerstens in the same field of endeavor of current control circuits, specifically discloses a voltage measurement device configured to control the first current control device in response to relative voltage measurements from each of the plurality of strings of LEDs (Figs 9-13; [0052] FIG. 12 illustrates an embodiment of a method 650 of controlling current through LED strings connected in parallel.  Determining if the first LED string has the largest forward voltage or the second LED string has the largest forward voltage may include comparing output signals, such as the forward voltage, of the first LED string and the second LED string, [0054] The first current through the first LED string is controlled such that the first current through the first LED string mirrors the second current through the second LED string when the second LED string has the largest forward voltage. In block 684, the second current through the second LED string is controlled such that the second current through the second LED string mirrors the first current through the first LED string in response to a forward voltage of the second LED string dropping below a forward voltage of the first LED string, see also [0041-0043]).
Thus, it would have been obvious to one of ordinary skill in the art, before the effective
filing date of the invention, to modify controlling the first current control device in Jin to incorporate controlling the first current control device in response to relative voltage measurements from each of the plurality of strings of LEDs as taught by Kerstens.  One of ordinary skill in the art would have been motivated to include controlling the current control device in response to relative voltage measurements from each of the plurality of strings of LEDs, for the optimized benefit that “the currents through the first LED string and the second LED string are balanced.”  (Kerstens; [0053]).

Regarding Claim 6, 
Modified Jin discloses the current sharing driver of claim 5, Jin further comprising: a second current control device configured to control current to a second string of LEDs; and a second voltage measurement device coupled to the plurality of strings of LEDs and configured to control the second current control device in response to measurements from each of the plurality of strings of LEDs ([0038] LDO 304 regulates current through the LED strings 302 according to programmed current levels for each LED channel. Each LDO 304 comprises operational amplifier (op-amp) 306, sense resistor RS, and pass transistor QL (e.g., an NMOS transistor). Pass transistor QL and sense resistor RS are coupled in series between PWM switch QP and a ground terminal. The output of op-amp 306 is coupled to the gate of pass transistor QL to control current through the LDO 304. Op-amp 306 receives positive input signal Vref from DAC 307 and receives negative input signal Vsense via a negative feedback loop from the source of pass transistor QL, [0039] LDO 304 comprises a feedback loop that senses the current through the LED string via Vsense and controls the pass transistor QL to maintain the sensed current at the programmed current level set by Vref. Op-amp 306 compares Vref to Vsense. If Vref is higher than Vsense, op-amp 306 increases the gate voltage applied to pass transistor QL, increasing current flow through sense resistor RS and LED string 302 until it stabilizes at Vref. If Vsense becomes higher than Vref, then op-amp 306 decreases the gate voltage applied to pass transistor QL, decreasing current flow through RS and causing Vsense to drop until it stabilizes at Vref. Thus, LDO 304 uses a feedback loop to maintain Vsense at Vref, thereby maintaining the current through each LED string 302 to a fixed value proportional to Vref).

Regarding Claim 7, 
Modified Jin discloses the current sharing driver of claim 6, Jin further comprising: wherein each of the first and second current control devices comprise one or more of: a Bipolar Junction Transistor (BJT), a MOSFET; a junction gate field-effect transistor (JFET); or an insulated gate field effect transistor (IGFET) ([0008] Each channel controller 115 comprises a PWM transistor 103 coupled in series with a Linear Drop Out regulator (LDO) 104. LDO 104 ensures that the peak current in LED string 102 is regulated to a fixed level. The peak current level is normally set to the same value as indicated by signal 108 for all LED channels by LDO reference controller 107. PWM transistor 103 controls the brightness of LED string 102 according to a Pulse Width Modulated (PWM) duty cycle.  The brightness is set independently for each LED channel by luminance control signals 111 from luminance controller 109 that adjusts the PWM duty cycle according to the set brightness, [0035] LED string 302 and LDO 304 are also both coupled in series with PWM switch QP (e.g., an NMOS transistor), wherein the PWM transistor is considered any voltage-controlled transistor, MOSFET or JFET ).

Regarding Claim 8, 
Modified Jin discloses the current sharing driver of claim 6, Jin further comprising: wherein each of the first and second voltage measurement devices comprise: a comparator and an op-amp ([0055] LDO 504 additionally includes a comparator 506 that compares the output 551 of op-amp 306 to a reference voltage 553 and outputs the resulting signal to the multiplexer 311. In other alternative embodiments, input 551 to comparator 506 can be coupled to the drain or source of LDO transistor QL instead of to the output of op-amp 306, see also [0066-0068]).

Regarding Claim 9, 
Jin discloses: A current sharing driver comprising: a first string of LEDs; a second string of LEDs connected in parallel with the first string of LEDs; at least one control device configured to control current to at least one of the first string of LEDs and the second string of LEDs; a tuning circuit for adjusting the current to the second string of LEDs in response to a control signal from the at least one control device (Abstract and Summary, Figs. 1-9, [0035] FIG. 3 is a circuit diagram of a first embodiment of an adaptive switch mode LED driver 300. The embodiment comprises boost converter 301 driving one or more parallel LED channels. In each LED channel, LED string 302 is coupled in series with an LDO 304 for regulating current through LED string 302. LED string 302 and LDO 304 are also both coupled in series with PWM switch QP (e.g., an NMOS transistor) for controlling the on-times and off-times of the LEDs in LED string 302. Luminance controller 310 controls the luminance output of each LED channel independently by controlling PWM switches QP via control signals 308, and by controlling LDOs 304 via control signals 309 and digital-to-analog converters (DACs) 307. The LDOs 304 output feedback control signal 315 to luminous controller 310 via multiplexer 311 and ADC 313. Luminance controller 310 also outputs control signal 314 to boost converter 301 for controlling Vboost voltage 312. Although FIG. 3 illustrates only three LED channels, LED driver 300 can include any number of LED strings 302 and corresponding control/regulation circuitry, [0055] FIG. 5 illustrates a second embodiment of an adaptive switch mode LED driver 500. LED driver 500 is similar to LED driver 300 of FIG. 3 described above, but includes a modified LDO 504 and lacks ADC 313. LDO 504 includes op-amp 306, pass transistor QL, and sense resistor RS in an LDO configuration similar to that of LDO 304 described above. However, LDO 504 additionally includes a comparator 506 that compares the output 551 of op-amp 306 to a reference voltage 553 and outputs the resulting signal to the multiplexer 311. In other alternative embodiments, input 551 to comparator 506 can be coupled to the drain or source of LDO transistor QL instead of to the output of op-amp 306, see also [0036-0045] and [0056-0064]).
Although Jin discloses a control device configured to control current control to at least one of the first and second LED strings, it may not explicitly disclose controlling the current based on relative voltages of the first string of LEDs and the second string of LEDs.
Nonetheless, Kerstens in the same field of endeavor of current control circuits, specifically discloses controlling the current based on relative voltages of the first string of LEDs and the second string of LEDs. (Figs 9-13; [0052] FIG. 12 illustrates an embodiment of a method 650 of controlling current through LED strings connected in parallel.  Determining if the first LED string has the largest forward voltage or the second LED string has the largest forward voltage may include comparing output signals, such as the forward voltage, of the first LED string and the second LED string, [0054] The first current through the first LED string is controlled such that the first current through the first LED string mirrors the second current through the second LED string when the second LED string has the largest forward voltage. In block 684, the second current through the second LED string is controlled such that the second current through the second LED string mirrors the first current through the first LED string in response to a forward voltage of the second LED string dropping below a forward voltage of the first LED string, see also [0041-0043]).
Thus, it would have been obvious to one of ordinary skill in the art, before the effective
filing date of the invention, to modify controlling current in Jin to incorporate controlling current based on relative voltages of the first string of LEDs and the second string of LEDs as taught by Kerstens.  One of ordinary skill in the art would have been motivated to include controlling the current in response to a comparison between the voltage of each LED string, for the optimized benefit that “the currents through the first LED string and the second LED string are balanced.”  (Kerstens; [0053]).

Regarding Claim 10, 
Modified Jin discloses the current sharing driver of claim 9, Jin further comprising wherein the at least one current control device comprises a first current control device configured to control current to the first string of LEDs and the second string of LEDs; and a second current control device configured to control current to the second string of LEDs, [0038] LDO 304 regulates current through the LED strings 302 according to programmed current levels for each LED channel. Each LDO 304 comprises operational amplifier (op-amp) 306, sense resistor RS, and pass transistor QL (e.g., an NMOS transistor). Pass transistor QL and sense resistor RS are coupled in series between PWM switch QP and a ground terminal. The output of op-amp 306 is coupled to the gate of pass transistor QL to control current through the LDO 304. Op-amp 306 receives positive input signal Vref from DAC 307 and receives negative input signal Vsense via a negative feedback loop from the source of pass transistor QL, [0039] LDO 304 comprises a feedback loop that senses the current through the LED string via Vsense and controls the pass transistor QL to maintain the sensed current at the programmed current level set by Vref. Op-amp 306 compares Vref to Vsense. If Vref is higher than Vsense, op-amp 306 increases the gate voltage applied to pass transistor QL, increasing current flow through sense resistor RS and LED string 302 until it stabilizes at Vref. If Vsense becomes higher than Vref, then op-amp 306 decreases the gate voltage applied to pass transistor QL, decreasing current flow through RS and causing Vsense to drop until it stabilizes at Vref. Thus, LDO 304 uses a feedback loop to maintain Vsense at Vref, thereby maintaining the current through the LED string 302 to a fixed value proportional to Vref).

Regarding Claim 11, 
Modified Jin discloses the current sharing driver of claim 10, Jin further comprising a voltage measurement device coupled to the first string of LEDs and the second string of LEDs and configured to control the first current control device in response to measurements of the second string of LEDs ([0035] FIG. 3 is a circuit diagram of a first embodiment of an adaptive switch mode LED driver 300. The embodiment comprises boost converter 301 driving one or more parallel LED channels. In each LED channel, LED string 302 is coupled in series with an LDO 304 for regulating current through LED string 302. LED string 302 and LDO 304 are also both coupled in series with PWM switch QP (e.g., an NMOS transistor) for controlling the on-times and off-times of the LEDs in LED string 302. Luminance controller 310 controls the luminance output of each LED channel independently by controlling PWM switches QP via control signals 308, and by controlling LDOs 304 via control signals 309 and digital-to-analog converters (DACs) 307. The LDOs 304 output feedback control signal 315 to luminous controller 310 via multiplexer 311 and ADC 313. Luminance controller 310 also outputs control signal 314 to boost converter 301 for controlling Vboost voltage 312. Although FIG. 3 illustrates only three LED channels, LED driver 300 can include any number of LED strings 302 and corresponding control/regulation circuitry).

Regarding Claim 13, 
Modified Jin discloses the current sharing driver of claim 10, Jin further comprising a third string of LEDs connected in series with the first string of LEDs and connected in parallel with the second string of LEDs (Fig. 5 depicting first, second and third string of LEDs connected in parallel, wherein the hypothetical division of an LED string would encompass two LED strings in series).

Regarding Claim 14, 
Modified Jin discloses the current sharing driver of claim 9, Jin further comprising wherein the at least one control device comprises a switching regulator configured to control the current flowing through the first string of LEDs ([0035] LDO 304 for regulating current through LED string 302. LED string 302 and LDO 304 are also both coupled in series with PWM switch QP (e.g., an NMOS transistor) for controlling the on-times and off-times of the LEDs in LED string 302. Luminance controller 310 controls the luminance output of each LED channel independently by controlling PWM switches QP via control signals 308, and by controlling LDOs 304 via control signals 309 and digital-to-analog converters (DACs) 307. The LDOs 304 output feedback control signal 315 to luminous controller 310 via multiplexer 311 and ADC 313. Luminance controller 310 also outputs control signal 314 to boost converter 301 for controlling Vboost voltage 312).

Regarding Claim 15, 
Modified Jin discloses the current sharing driver of claim 14, Jin further comprising wherein the switching regulator is configured to maintain the ratio of the current between the first string of LEDs and the current between the second string of LEDs at a known value ([0052] If the relative brightness inputs BIn are set differently for different channels n, then equation (1) ensures that the ratio between the average currents of different channels matches the ratio between the brightness inputs. For example, if a fourth channel is configured for a brightness input BI4=75% and a fifth channel is configured for a brightness input BI5=25%, then the luminance controller 310 calibrates the channels such that the ratio of average currents between the fourth and fifth channel is 3:1 ratio).

Regarding Claim 16, 
Modified Jin discloses the current sharing driver of claim 14, Jin further comprising wherein the switching regulator comprises: a sensing resistor configured to generate a sense voltage based on the total current flowing to the first and second string of LEDs ([0039] LDO 304 comprises a feedback loop that senses the current through the LED string via Vsense and controls the pass transistor QL to maintain the sensed current at the programmed current level set by Vref. Op-amp 306 compares Vref to Vsense. If Vref is higher than Vsense, op-amp 306 increases the gate voltage applied to pass transistor QL, increasing current flow through sense resistor RS, [0044] Control signal 314 controls boost controller 316 which in turn sets supply voltage Vboost during the calibration stage described below. Control signal 314 can set Vboost in any number of conventional ways such as, for example, by adding a current into the junction of the feedback resistors R1, R2); an operational amplifier configured to amplify the sense voltage; and a switching device configured to control the current flowing through the second string of LEDs ([0038] LDO 304 regulates current through the LED strings 302 according to programmed current levels for each LED channel. Each LDO 304 comprises operational amplifier (op-amp) 306, see also [0039]).

Regarding Claim 17, 
Modified Jin discloses the current sharing driver of claim 9, Jin further comprising wherein the at least one control device comprises a first switching regulator configured to control the current flowing through the first string of LEDs and a second switching regulator configured to control the current flowing through the second string of LEDs ([0035] LDO 304 for regulating current through LED string 302. LED string 302 and LDO 304 are also both coupled in series with PWM switch QP (e.g., an NMOS transistor) for controlling the on-times and off-times of the LEDs in LED string 302. Luminance controller 310 controls the luminance output of each LED channel independently by controlling PWM switches QP via control signals 308, and by controlling LDOs 304 via control signals 309 and digital-to-analog converters (DACs) 307. The LDOs 304 output feedback control signal 315 to luminous controller 310 via multiplexer 311 and ADC 313. Luminance controller 310 also outputs control signal 314 to boost converter 301 for controlling Vboost voltage 312).

Regarding Claim 18, 
Modified Jin discloses the current sharing driver of claim 17, Jin further comprising wherein a current source delivers a total current to the first string of LEDs and to the second string of LEDs, wherein the first switching regulator controls the current flowing through the first string of LEDs as a ratio of the total current ([0052] If the relative brightness inputs BIn are set differently for different channels n, then equation (1) ensures that the ratio between the average currents of different channels matches the ratio between the brightness inputs. For example, if a fourth channel is configured for a brightness input BI4=75% and a fifth channel is configured for a brightness input BI5=25%, then the luminance controller 310 calibrates the channels such that the ratio of average currents between the fourth and fifth channel is 3:1 ratio).

Regarding Claim 19, 
Modified Jin discloses the current sharing driver of claim 17, Jin further comprising wherein the first switching regulator controls the current flowing through the first string of LEDs relative to the current flowing through the second string of LEDs ([0035] LDO 304 for regulating current through LED string 302. LED string 302 and LDO 304 are also both coupled in series with PWM switch QP (e.g., an NMOS transistor) for controlling the on-times and off-times of the LEDs in LED string 302. Luminance controller 310 controls the luminance output of each LED channel independently by controlling PWM switches QP via control signals 308, and by controlling LDOs 304 via control signals 309 and digital-to-analog converters (DACs) 307. The LDOs 304 output feedback control signal 315 to luminous controller 310 via multiplexer 311 and ADC 313, [0052] If the relative brightness inputs BIn are set differently for different channels n, then equation (1) ensures that the ratio between the average currents of different channels matches the ratio between the brightness inputs. For example, if a fourth channel is configured for a brightness input BI4=75% and a fifth channel is configured for a brightness input BI5=25%, then the luminance controller 310 calibrates the channels such that the ratio of average currents between two LED channel is 3:1 ratio, wherein the current flowing through one LED string relative to the other LED string has a relationship/ratio).

Claims 12 and 20 rejected under 35 U.S.C. 103 as being unpatentable over Jin (US 2013/0127344) in view of KERSTENS (US 20130249422) in view of KIMURA (US 2014/0232270) 
Regarding Claims 12 and 20, 
Modified Jin discloses the current sharing driver of claim 11 and 14 as recited above. Although Jin teaches the tuning circuit or switching regulator adjusts the current to the second string or first string of LEDs as recited above, it does not explicitly specify wherein the tuning circuit or switching regulator adjusts the current to the second string or first string of LEDs to control a color temperature of a total light output of the first string of LEDs and the second string of LEDs. 
Nonetheless, Kimura discloses wherein the tuning circuit or switching regulator adjusts the current to the first/second string of LEDs to control a color temperature of a total light output of the first string of LEDs and the second string of LEDs (Abstract and [0013] constant current control circuit configured to perform control for varying impedance, and the device further comprises a color controller for performing color control by maintaining the total LED current value of the first LED load 121 string and the second LED load 122 string at a certain value, see also [0048]).
Thus, it would have been obvious to one of ordinary skill in the art, before the effective
filing date of the invention, to modify the combination of Jin & Kerstens, to further incorporate the variation of current passing through the first and second sets of LEDs responsive to the total current such that the color temperature varies as the total current varies as taught by Kimura.  One of ordinary skill in the art would have been motivated to include controlling the color temperature by adjusting the current for the first and second strings for the benefit of “maintaining the total LED current value of the first LED load and the second LED load at a certain value” (Kimura; [0013]).

Response to Amendment & Arguments
	Applicant’s amendment and arguments have been considered, however they are found to be unpersuasive.  
	Prior Art Rejections
Regarding claims 1-11 and 13-19 rejected under 35 USC §102, Applicant admits that Jin discloses “a luminance controller 310 which controls the luminance output of each LED channel”, however Applicant argues (App. Remarks; pg. 7) that Jin does not allegedly disclose the newly amended feature of a voltage measurement device configured to control the first current control device in response to a comparison between a first voltage measurement and second voltage measurement of the first and second string of LEDs respectively.  Examiner respectfully disagrees.  Jin teaches an adaptive switch mode LED driver that drives multiple strings of LEDs and determines an optimal current level for each LED channel.  The LDO driver then determines a PWM duty cycle for driving the LEDs in each LED channel to provide precise brightness control over each LED channel (see at least Abstract).  Each LED string/channel 102 is coupled to a channel controller 115 for controlling the current in each string.  Each channel controller 115 comprises a PWM transistor 103 coupled in series with a Linear Drop Out regulator (LDO) 104. LDO 104 ensures that the peak current in each LED string 102 is regulated (see at least [0007-0008]). Each LED string 102 may have different voltage drops.  To compensate for the different forward voltages LED strings 102, different voltage drops are seen across each LDO 104 (See at least [0010]). Thus, each LDO measure the voltage drop across each LED string.   Also the difference in voltages in each string is measured and compared.  For example, LDO reference controller 107 sets the peak current in each LED channel to 40 mA, LED1 must operate at a forward voltage drop of about 3.06 volts, while LED2 must operate at a forward voltage drop of about 3.26 volts. Thus, there is a difference between the forward voltage drops of LED1 and LED2 of about 0.2 volts (See at least [0010]). Thus, comparing the first LED string voltage to the second LED string voltage is disclosed by Jin, see also [0038-0039].  
Nonetheless, for purposes of compact prosecution, additional prior art Kersten has been introduced to further exemplify more explicitly controlling the current based on a comparison of the first voltage in the first LED string and the second voltage in the second LED string is old and well-known in the art, therefore Applicant’s arguments are moot.
Regarding claims 12 and 20 rejected under 35 USC §103, Applicant relies on the dependence from claim 9 and states that “Applicant reserves the right to specifically address the rejections with respect to claims 12 and 20 in the future, if necessary.”  Examiner disagrees that claims 12 and 20 are allowable at least by virtue of their dependence from claim 9.”  The rejections for claims 12 and 20 are pending.  Jin discloses the current sharing driver, and although Jin teaches the tuning circuit/switching regulator adjusts the current to each string of LEDs, it does not explicitly specify wherein adjusting the current to the first/second string of LEDs to control a color temperature of a total light output of the first string of LEDs and the second string of LEDs.  Nonetheless, Kimura discloses this feature of controlling a color temperature of the total light output value, as recited in the Office Action above, thus Applicant’s statement is moot.



Conclusion
Applicant’s amendment necessitates new ground(s) of rejection presented in this Office Action.  THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
The prior art and/or non-patent literature made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the PTO-892 Notice of References Cited. 
Relevant Prior Art:
US 20080170012 System and method for controlling a multi-string light emitting diode backlighting system for an electronic display.
US 20140015427 System and method to control each LED string current regulated by the line voltage regulation loop.  Each of the gate voltages of the FETs connected in series with each the LED strings can be compared, with the current control circuit having the maximum gate voltage being selected.
Tae-hoon Kim, Sang-hoon Lee, Joon-hyun Yang, Chang-soon Im, Dong-seok Hyun and Rae-young Kim, "A low cost multiple Current-Voltage concurrent control for smart lighting applications," IECON 2011 - 37th Annual Conference of the IEEE Industrial Electronics Society, 2011, pp. 2866-2871, doi: 10.1109/IECON.2011.6119767.
Y. Hu and M. M. Jovanović, "A new current-balancing method for paralleled LED strings," 2011 Twenty-Sixth Annual IEEE Applied Power Electronics Conference and Exposition (APEC), 2011, pp. 705-712, doi: 10.1109/APEC.2011.5744673.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA YESILDAG whose telephone number is (571) 270-5066 and availability is generally 9:00 AM - 5:00 PM.  If attempts to reach the Examiner are unsuccessful for any matter that needs immediate attention, the Examiner’s Supervisor, LYNDA JASMIN, can be reached at (571) 272-6782. 
Examiner interviews are available using the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  For sending Interview agendas, the Examiner’s direct fax number is (571) 270-6066.  For filing authorization for Internet/Email Communication, please file the form accessed at https://www.uspto.gov/sites/default/files/documents/sb0439.pdf.  For more information about the PAIR system, see http://pair-direct.uspto.gov. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, please call 1-800-786-9199 or 571-272-1000.

/LAURA YESILDAG/Examiner, Art Unit 3629